Exhibit 10.1
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) is made on the 5th day of May 2011
by and between LINDSAY CORPORATION, a Delaware corporation (the “Company” or
“Lindsay”) and James Raabe (the “Executive”).
WITNESSETH:
WHEREAS, the Company desires to employ Executive as Vice President and Chief
Financial Officer; and
WHEREAS, the Company and Executive desire to obtain assurances of continued
employment of Executive for the period provided in this Agreement;
NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements hereinafter set forth, the Company and the Executive agree as
follows:
ARTICLE I
EMPLOYMENT AND DUTIES
SECTION 1.1. Position and Responsibilities. The Company hereby employs the
Executive to render full-time exclusive services (as defined in Section SECTION
1.3 hereof) to the Company during the Term (as hereinafter defined), subject to
the direction of the President of Lindsay (the “President”) or such other person
as the President or the Board of Directors of Lindsay (the “Board”) may
designate from time to time (the President or such other person so designated,
the “Supervisor”). In such capacity and subject to such direction, the Executive
shall (i) devote his full professional time and attention, best efforts, energy
and skills to the services required of him as an employee of the Company, except
for paid time off taken in accordance with the Company’s policies and practices,
and subject to the Company’s policies pertaining to reasonable periods of
absence due to sickness, personal injury or other disability; (ii) use his best
efforts to promote the interests of the Company; (iii) comply with all
applicable governmental laws, rules and regulations and with all of the
Company’s policies, rules and/or regulations applicable to the employees of the
Company, including, without limitation, the Code of Business Conduct and Ethics
of the Company as amended from time to time; and (iv) discharge his
responsibilities in a diligent and faithful manner, consistent with sound
business practices and in accordance with the Supervisor’s directives. As of the
date of this Agreement, the Executive is serving as the Chief Financial Officer
of the Company.
SECTION 1.2. Acceptance. The Executive hereby accepts such employment and agrees
to render the services described above in the manner described above.
SECTION 1.3. Exclusive Service. It is understood and agreed that the Executive
may not engage in other business activities during the Term, whether or not for
profit or other pecuniary advantage; provided, however, that the Executive may
make financial investments which do not involve his active participation and may
engage in other activities such as participation in charitable, educational,
religious, civic and similar type organizations and similar types of activities
and, with the consent of the President, may serve as an outside director on the
board of directors of other corporations which are not affiliates or competitors
of the Company or any of its affiliates, all to the extent that such activities
do not hinder or interfere with the performance of his duties under this
Agreement or conflict with the policies of Lindsay concerning conflicts of
interest or with the businesses of Lindsay or any of its affiliates in any
material way.

 

 



--------------------------------------------------------------------------------



 



ARTICLE II
TERM
SECTION 2.1. Term. Beginning on June 13, 2011, the Executive will be employed by
the Company for a period of twelve (12) months, unless his employment is
terminated at an earlier date in accordance with ARTICLE IV (the “Term”),
provided that on each date thereafter the Term shall automatically be extended
for an additional day, unless the Company notifies Executive in writing that it
does not wish to further extend the Term. Accordingly, this Agreement shall have
a remaining Term of twelve (12) months from the date when the Company notifies
the Executive in writing that it does not wish to further extend the Term. Those
obligations which by their terms survive the termination of this Agreement shall
not be extinguished by the expiration of the Term or the termination of this
Agreement.
ARTICLE III
COMPENSATION
SECTION 3.1. Basic Salary. As of the date of this Agreement, the Executive’s
annual base salary (“Salary”) is $300,000. Executive’s Salary may be increased
from time to time based on merit or such other considerations as the
Compensation Committee of the Board (“Compensation Committee”) may deem
appropriate, and prior to a Change in Control (as defined in Section 4.8 herein)
may be reduced as part of a general across the board Salary reduction that is
applicable to all senior executives with comparable responsibility, title or
stature. The Salary shall be payable in periodic installments in accordance with
the Company’s regular payroll practices as in effect from time to time.
SECTION 3.2. Bonus; Equity Incentives. In addition to the Salary:
(a) The Executive shall be eligible to receive an annual bonus (“Bonus”), in the
discretion of the Compensation Committee, based on the performance of the
Company relative to financial objectives and the performance of the Executive
relative to personal objectives, in each case as such objectives are set forth
in the Company’s annual management incentive plan. The Executive’s target Bonus
shall be 45% of his Salary beginning Fiscal 2011 (prorated from start date),
subject to change in the discretion of the Compensation Committee prior to a
Change in Control.
(b) The Executive shall be eligible to receive annual performance stock units,
restricted stock units and/or other equity or long-term incentives, in the
discretion of the Compensation Committee.
SECTION 3.3. Pro-ration and Payment of Taxes. All required employment taxes,
withholding and deductions shall be deducted from the Salary and the Bonus. If
the Executive does not work any full year or this Agreement has been terminated
before the end of any year, the Salary shall be pro-rated for the period
actually worked.

 

 



--------------------------------------------------------------------------------



 



SECTION 3.4. Benefits. The Executive shall be eligible to participate in and
receive the benefits under any deferred compensation plan, health, life,
accident and disability insurance plans or programs, relocation programs and any
other employee benefit or fringe benefit plans or arrangements that the Company
makes available generally to other senior executives of the Company, pursuant to
the provisions of such plans or arrangements as in effect from time to time.
SECTION 3.5. Vacations. The Executive will be entitled to vacation and sick days
in accordance with the policies of the Company for its employees generally, as
in effect from time to time. Vacation must be taken by the Executive at such
time or times as reasonably approved by the President.
SECTION 3.6. Expenses. The Company shall pay or reimburse the Executive for all
reasonable, ordinary and necessary business expenses incurred or paid by the
Executive during the Term in the performance of the Executive’s services under
this Agreement in accordance with the applicable policies and procedures of the
Company as in effect from time to time, upon the presentation of proper expense
statements or such other supporting documentation as the Company may reasonably
require.
ARTICLE IV
TERMINATION OF EMPLOYMENT
SECTION 4.1. General. The Executive’s employment may be terminated by the
Company during the Term as provided in this ARTICLE IV. Upon termination of
employment, the Term shall end and the Executive shall be paid the pro-rated
portion of the Salary accrued but unpaid to the date of his termination. The
Executive’s rights under the Company’s employee benefit plans shall be
determined under the provisions of such plans and/or applicable law and any
payments due under such plans shall be distributed pursuant to the provisions
thereof.
SECTION 4.2. Death or Disability. The Executive’s employment hereunder shall
terminate automatically as of the date of his death, and the Company may at any
time at its option, exercised by notice to the Executive, terminate his
employment for “disability” (as hereinafter defined). In the event of
termination for death or disability, the Company, subject to the provisions of
Section SECTION 4.1, shall have no further obligations or liabilities to the
Executive hereunder. For purposes of this Agreement, the term “disability” means
any physical or mental illness, disability or incapacity which, in the good
faith determination of the Board, prevents the Executive from performing the
essential functions of his position hereunder for a period of not less than
ninety consecutive days (or for shorter periods totaling not less than one
hundred and twenty days) during any period of twelve consecutive months.
SECTION 4.3. Cause. The Company may, at any time, at its option, exercised by
notice to the Executive, terminate his employment for cause when cause exists.
In the event of termination for cause, the Company, subject to the provisions of
Section SECTION 4.1, shall have no further obligations or liabilities to the
Executive hereunder. For purposes of this Agreement, the term “cause” means
(i) any conviction of the Executive for a felony or misdemeanor (other than for
minor motor vehicle offenses or other minor offenses); (ii) any material breach
by the Executive of this Agreement or the willful failure of the Executive to
comply with any lawful directive of the Supervisor, the President or the Board
or any lawful policy of the Company; or (iii) dishonesty or gross negligence by
the Executive in the performance of his duties hereunder.

 

 



--------------------------------------------------------------------------------



 



SECTION 4.4. Other Than For Cause. The Company may, at any time, at its option,
terminate the employment of the Executive other than for cause, death or
disability, in which event the Company shall pay to Executive in a lump sum,
within ninety (90) days of such termination, an amount equal to one (1) times
Executive’s Salary (or Executive’s Salary plus target Bonus in the event of
termination other than for cause, death or disability within one year following
a Change in Control), at the rate in effect on the date of his termination,
subject to execution of the release referred to in Section 4.6 below and the
expiration of all revocation periods under applicable law with respect to such
release (and subject to continued compliance by the Executive with ARTICLE V).
This amount shall be in lieu of and shall be reduced by any termination or
severance pay representing Salary or Bonus which is payable to Executive under
any Proprietary Matters Agreement, offer of employment letter or other agreement
with the Company or any of its affiliates.
In the event the Executive voluntarily terminates his employment with the
Company for Good Reason (as defined below) at any time within one year after a
Change in Control, such event shall be considered equivalent to a termination
without cause, and the Executive shall be entitled to receive the same payment
provided in the previous paragraph for termination without cause within one year
after a Change in Control. “Good Reason” will exist if: (a) Executive’s Salary,
target Bonus or total compensation opportunity (including Salary, target Bonus
and long-term incentive compensation opportunity) is reduced below the level in
effect immediately prior to the Change in Control, (b) Executive’s title, duties
or responsibilities with the Company are significantly reduced from those in
effect immediately prior to the Change in Control, or (c) Executive is required
to relocate his principal office to a location more than fifty (50) miles from
its location immediately prior to the Change in Control, provided that the
Executive must furnish written notice to the Company setting forth the reasons
for Executive’s intention to terminate employment for Good Reason under this
paragraph, and the Company shall have an opportunity to cure the actions or
omissions forming the basis for such intended termination, if possible, within
thirty (30) days after receipt of such written notice.
SECTION 4.5. Extension. Any extension of the Term (other than automatic
extensions under Section 2.1) must be agreed upon in writing by both parties
hereto.
SECTION 4.6. Satisfaction of Liabilities. No amounts shall be payable by the
Company to the Executive under this ARTICLE IV until the Executive executes a
general release in a form reasonably acceptable to the Company. Upon the
delivery of such executed general release to the Company and subject to the
Company’s compliance with Section 4.4, the Company shall have no further
liability of any kind or nature whatsoever to the Executive under this
Agreement.
SECTION 4.7. Assistance to Company. The Executive agrees that in the event any
administrative or legal proceeding is instituted against the Company or any of
its affiliates in connection with any action taken while the Executive was in
the Company’s employ, the Executive will provide reasonable assistance and
cooperation in defense of such action or proceeding.

 

 



--------------------------------------------------------------------------------



 



SECTION 4.8. Change in Control. For purposes of this Agreement, “Change in
Control” shall mean any of the following events: (a) a dissolution or
liquidation of the Company, (b) a sale of substantially all of the assets of the
Company, (c) a merger or combination involving the Company after which the
owners of Common Stock of the Company immediately prior to the merger or
combination own less than 50% of the outstanding shares of common stock of the
surviving corporation, or (d) the acquisition of more than 50% of the
outstanding shares of Common Stock of the Company, whether by tender offer or
otherwise, by any “person” (as such term is used in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934) other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company.
ARTICLE V
COVENANTS AND REPRESENTATIONS
SECTION 5.1. Proprietary Matters Agreement. The Executive acknowledges that he
has previously entered into a Proprietary Matters Agreement with the Company and
agrees to comply with and be bound by all of the provisions of the Proprietary
Matters Agreement that apply to him, and Executive agrees that the payments
provided for under this Agreement shall be in lieu of and shall be reduced by
any amounts which are payable to Executive under the Proprietary Matters
Agreement.
SECTION 5.2. Enforcement. If the Executive commits a material breach of any of
the provisions of the Proprietary Matters Agreement referred to in Section 5.1,
the Executive shall forfeit all rights to receive any amounts of any nature
whatsoever from the Company under this Agreement or otherwise, and the Company
will be entitled to the remedies provided under the Proprietary Matters
Agreement and any other rights and remedies the Company may have pursuant to
applicable laws.
SECTION 5.3. Representation. The Executive represents and warrants to the
Company that he has full power to enter into this Agreement and perform his
duties hereunder and that his execution and delivery of this Agreement and his
performance of his duties hereunder shall not result in a breach of or
constitute a default under any agreement or understanding, oral or written, to
which he is a party or by which he may be bound.
ARTICLE VI
MISCELLANEOUS
SECTION 6.1. Voluntary Nature. The Executive represents, warrants and
acknowledges that he is voluntarily agreeing to the provisions of this
Agreement. The Executive has been urged to, and hereby represents, warrants and
acknowledges that he has had the opportunity to, obtain the advice of his own
attorney unrelated to the Company or any of its affiliates prior to executing
and delivering this Agreement.

 

 



--------------------------------------------------------------------------------



 



SECTION 6.2. Notice. Any notice required or permitted to be given under this
Agreement shall be sufficient if it is in writing and is delivered in person or
sent by certified mail, return receipt to (i) his current residence, in the case
of the Executive, or (ii) the President at Lindsay’s principal corporate office,
in the case of the Company. Notice shall be deemed effective upon receipt if
made by personal delivery or upon deposit in the United States mail.
SECTION 6.3. Non-Assignability. Neither of the parties hereto shall have the
right to assign this Agreement or any rights or obligations hereunder without
the prior written consent of the other party; provided, however, that the
Company may assign this Agreement without the prior written consent of the
Executive to any purchaser of the Company or of all or substantially all of the
Company’s assets, or to the surviving entity upon any merger or consolidation of
the Company with or into another entity.
SECTION 6.4. Applicable Law. This Agreement and the relationship of the parties
in connection with the subject matter of this Agreement shall be construed and
enforced according to the laws of the state of Nebraska without giving effect to
the conflict of law rules thereof.
SECTION 6.5. Effect of Prior Agreements. This Agreement (together with the
Proprietary Matters Agreement) contains the full and complete agreement of the
parties relating to the employment of the Executive hereunder. This Agreement
may not be amended, modified or supplemented and no provision or requirement may
be waived except by written instrument signed by the party to be charged.
SECTION 6.6. Severability. Wherever possible, each provision of this Agreement
will be interpreted in a manner to be effective and valid, but if any provision
is held invalid or unenforceable by any court of competent jurisdiction, then
such provision will be ineffective only to the extent of such invalidity or
unenforceability, without invalidating or affecting in any manner the remainder
of such provision or the other provisions of this Agreement.
SECTION 6.7. Absence of Waiver. The failure to enforce at any time any of the
provisions of this Agreement or to require at any time performance by the other
party of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement or
any part hereof or the right of either party thereafter to enforce each and
every provision in accordance with the terms of this Agreement.
SECTION 6.8. Arbitration. Any dispute, disagreement or other question arising
under this Agreement or the interpretation thereof shall be settled by final and
binding arbitration before a single arbitrator under the arbitration provisions
of the Employment Dispute Resolution Rules of the American Arbitration
Association then in effect, and judgment upon the award may be entered in any
court having jurisdiction thereof.
SECTION 6.9. I.R.C. §409A. Exhibit A which is attached to this Agreement
modifies and clarifies certain terms and condition of this Agreement in order to
comply with Section 409A of the Internal Revenue Code. It is hereby incorporated
by reference as part of this Agreement as if set forth herein.
SECTION 6.10. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute one and the same instrument.
[Remainder of Page Left Blank Intentionally]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed and delivered this agreement as of
the date first above written.

          Company: LINDSAY CORPORATION
      By:   /s/ Richard W. Parod         Name:   Richard W. Parod       
Title:   President and CEO            Executive: /s/ James Raabe       Name:
James Raabe       

 

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A TO LINDSAY CORPORATION
EMPLOYMENT AGREEMENT
I.R.C. § 409A
This Exhibit A to the Lindsay Corporation Employment Agreement (“Agreement”)
modifies and clarifies certain terms and conditions of the Employment Agreement
between Lindsay Corporation (“Company”) and the Executive (herein referred to as
“Employee”). The purpose of this Exhibit A is to comply with Section 409A of the
Internal Revenue Code (“Section 409A”)
1. Termination of Employment. To the extent that the Agreement provides for any
termination payments to be made or provided to Employee as a result of
involuntary termination of employment without cause or by Employee for Good
Reason, Employee will be considered to have experienced a termination of
employment when Employee has a “separation from service” within the meaning of
Section 409A.
In general, Employee will have a “separation from service” within the meaning of
Section 409 as of the date that the level of bona fide services that Employee is
expected to perform permanently decreases to no more than 20% of the average
level of bona fide services that Employee performed over the immediately
preceding 36-month period (or the full period of services if Employee has been
providing services less than 36 months).
For these purposes, “services” include services that Employee provides as an
employee or as an independent contractor. In addition, in determining whether
Employee has experienced a “separation from service,” the Company is obligated
to take into account services Employee provides both for it and for any other
corporation that is a member of the same “controlled group” of corporations as
the Company under Section 414(b) of the Internal Revenue Code or any other trade
or business (such as a partnership) which is under common control with the
Company as determined under Section 414(c) of the Internal Revenue Code, in each
case as modified by Section 409A. In general, this means that the Company will
consider services Employee provides to any corporation or other entity in which
Lindsay Corporation, directly or indirectly, possesses at least 50% of the total
voting power or at least 50% of the total value of the equity interests.
2. Release and Timing of Termination Payments. The Release which Employee is
required to deliver to the Company in order to receive termination payments
under the Agreement shall be delivered to Company not later than 30 days
following Employee’s “separation from service.” Except as provided in
Paragraph 3 below, Employee’s lump sum termination payment shall be paid in full
on the first regular payday following Employee’s “separation from service” after
Employee’s right to revoke the Release pursuant to applicable law has lapsed,
but in no event later than ninety (90) days following Employee’s “separation
from service.”
3. Required Delay in Payment for “Specified Employees”. Each of the payments
under this Agreement shall be considered a separate payment for purposes of
Section 409A.

 

 



--------------------------------------------------------------------------------



 



Notwithstanding any provision to the contrary in this Agreement, if (a) Employee
is a “specified employee” within the meaning of Section 409A for the period in
which any payment or benefit under this Agreement would otherwise commence or be
made, and (b) such payment or benefit under this Agreement would otherwise
subject Employee to any tax, interest or penalty imposed under Section 409A if
the payment or benefit were to commence or be made within six months of
Employee’s termination of employment with the Company, then all such payments or
benefits that would otherwise be paid during the first six months after
Employee’s “separation from service” within the meaning of Section 409A shall be
accumulated and shall be paid on the earlier of (1) the first day which is at
least six months after Employee’s “separation from service” within the meaning
of Section 409A or (2) the date of Employee’s death.
4. Reimbursements. If Employee is entitled to receive during or following
termination of employment any reimbursements that constitute deferred
compensation for purposes of Section 409A, (a) any such reimbursements shall be
paid no later than the last day of the calendar year following the calendar year
in which the related expense was incurred; (b) the amounts eligible for
reimbursement in any calendar year shall not affect the amounts eligible for
reimbursement in any other calendar year, and (c) the right to reimbursement is
not subject to liquidation in exchange for any other payment or benefit.
5. No Liability of Company. Lindsay Corporation shall not be liable to Employee
for any taxes, interest or penalties which may be imposed on Employee under
Section 409A or corresponding provisions of state laws.

 

 